DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on October 7th, 2021 in response to the Non-Final Office Action mailed on July 8th, 2021.  Per Applicant's response, Claims 1-2 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-20 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Claim Objections
Claims 1-20 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.
Claims 1-20 are now objected to because of the following informalities:  
Claim 1, line 7 recites “one end of the side wall”.  Claim 1, line 10 recites “the other end of the side wall”.  These limitations do not match with the previously recited language in original Claim 1.  Previously, original Claim 1 recited “a first end of the side wall” and “a second end of the side wall”.   However, Applicant’s amended claims no longer recite this language, and do not denote this change, which is improper.  Applicant is respectfully requested to ensure that all claim amendments are clearly denoted in all future responses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recite “an aperture which matches an outer diameter of the motor”; this limitation is indefinite because it is not clear what is meant by having an aperture that “matches” an outer diameter of the motor.  In this instance, it is not understood if “matches” is intended to mean 1) the aperture (i.e. its diameter) and a diameter of the motor are identical in size, 2) the diameter of the aperture is slightly larger than a diameter of the motor (so as to receive the motor therein), 3) the aperture and a diameter of the motor have matching shapes, or 4) the aperture simply surrounds the motor, regardless of shape.  It is noted that Applicant’s Figures 2-3 depict the motor 5 fitting within the aperture 121.   Given this depiction, it appears that the aperture 121 must be, in fact, larger than the outer diameter of the motor 5 in order to receive it as depicted in Fig. 3.  In other words, given Applicant’s depictions, it would seem that the two diameters in question are not identical, making option 1 impossible.  Thus, at best, Applicant intends for the diameter of the aperture to be slightly larger than the diameter of the motor or Applicant intends for the aperture to simply receive the motor therein (whether their shapes are the same or not).  Applicant’s true intent in this regard cannot be discerned from the specification or the claims, rendering Claim 1 indefinite.  For examination purposes herein, the Examiner has interpreted Claim 1 as simply requiring the aperture to receive the motor therein, regardless of shape.  Additionally, Claim 1 recites the limitation "the cross-flow impeller" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  In this case, it is noted that the cross-flow impeller” within the body of Claim 1 renders the claim indefinite, because it is not made clear if a “cross-flow impeller” is ever required in the invention.  In this instance, the preamble of Claim 1 recites a housing and impeller shaft support structure, both of which are “adapted to” mount and support “a cross-flow impeller shaft” and “a cross-flow impeller”.  In other words, Claim 1 merely requires the housing to be capable of mounting and supporting a cross-flow impeller shaft and cross-flow impeller, but the claim never positively requires a cross-flow impeller shaft and a cross-flow impeller to be part of the claimed invention.  As such, when the body of Claim 1 refers to “the cross-flow impeller”, antecedent basis issues are created.  For all of these reasons, Claim 1 is rendered indefinite.  The Examiner additionally notes that the same antecedent basis issues are present in Claims 3, 10, 13, & 16-20 due to Applicant’s repeated recitations of “the cross-flow impeller” and “the cross-flow impeller shaft”; neither of which is positively required by Claim 1.  Finally, it is noted that Applicant chooses to positively introduce “a cross-flow impeller” within Claim 11.  However, this is clearly not the case for the other claims.  Therefore, if Applicant truly desires for a cross-flow impeller shaft and cross-flow impeller to be part of the recited invention in Claim 1, then they should be positively recited therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, & 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,007,225 to Ko.

    PNG
    media_image1.png
    619
    906
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    499
    909
    media_image2.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figures 4-7 (Figs. 4 and 7 immediately above), Ko discloses:

(1)	A cross-flow impeller mounting structure (Figs. 4-7; “cross flow fan assembly”; Abstract), comprising a housing (50; Figs. 6-7) and an impeller shaft support structure (70) which is mounted on the housing (i.e. within opening 34; Figs. 6-7) and is adapted to mount and support one end (i.e. the right end) of a cross-flow impeller shaft (71; Figs. 4 & 7) opposite from a motor (80) (Figs. 4 & 7), the housing being adapted to mount a cross-flow impeller (61) and match the cross-flow impeller to form an air duct (apparent in Fig. 7), wherein, the housing comprises: a side wall (40; Fig. 4); a first end wall (20), connected to a first end of the side wall (Fig. 7) and provided with a first mounting through hole (labeled by the Examiner in Figs. 4 & 7) having an aperture which matches an outer diameter of the motor driving the cross-flow impeller to rotate and which is adapted to mount the motor (please refer to the 112(b) rejection above; as seen in Figs. 4 & 7, the circular aperture receives the circular motor shaft 81 therein); a second end wall (30), connected to a second end of the side wall (Fig. 7) and provided with a second mounting through hole (34) for mounting the cross-flow impeller (see the 112(b) rejection above; through hole 34 clearly mounts the impeller 61 via its shaft 71); the second end wall, the first end wall and the side wall enclosing a cavity receiving the cross-flow impeller (apparent in Figs. 4-7); wherein the aperture of the first mounting through hole is reduced relative to the aperture of the second mounting through hole (as is apparent in Figs. 4 & 7 , the aperture of the first mounting through hole is reduced (i.e. smaller in diameter) than the second mounting through hole).

Claims 2 & 15, the side wall, the first end wall, and the second end wall are formed in one piece (Figs. 4-7 clearly show the three walls being interconnected as a one-piece assembly; if Applicant desires to require a monolithic housing, then such a specific arrangement should be recited within the claim).
In regards to Claims 3, 13, & 16, the impeller shaft support structure comprises: an air duct cover plate (73), detachably and fixedly connected to the second mounting through hole (34) (Fig. 7) and configured to seal the second mounting through hole (as clearly shown in Figs. 6-7); the air duct cover plate being provided with a third mounting through hole (clearly shown in Fig. 7, extending through cover plate 73 along axis X) at a position corresponding to the cross-flow impeller shaft (Fig. 7); an impeller bearing fixing seat (72) mounted in the third mounting hole (Fig. 7); the impeller bearing fixing seat rotatably supporting the cross-flow impeller shaft (Fig. 7).
In regards to Claims 8 & 14, a motor end cover (i.e. the lower wall extending axially from the left end of the end plate 20; Fig. 7) is fixedly mounted on an outer side (i.e. a  lower side) of the motor (Fig. 7), and the motor end cover is fixedly connected (i.e. integrally formed) to the first end wall (Fig. 7).
In regards to Claim 10, Ko further discloses an air duct component (100; col. 4, lines 6-10), comprising the cross-flow impeller mounting structure, the cross-flow impeller and the motor according to claim 1 (Fig. 8; see also the 112(b) rejection above regarding the antecedent basis issues).
In regards to Claim 11, Ko discloses an apparatus (“cross flow fan assembly”; Abstract) having a cross-flow impeller (61), comprising the air duct component according to claim 10 (Figs. 4-8).
In regards to Claim 12, the apparatus having the cross-flow impeller is a cooling fan (“cross flow fan assembly”; Abstract; “cool wind”; col. 4, lines 6-10).


Claim(s) 1-3, 10-13, & 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0024675 to Hu.
In regards to independent Claim 1, and with particular reference to Figures 1-9, Hu discloses:

(1)	A cross-flow impeller mounting structure (Figs. 1-9; “a cross flow fan”; Abstract), comprising a housing (104; Fig. 2) and an impeller shaft support structure (136, 138) which is mounted on the housing (Figs. 1-3) and is adapted to mount and support one end (i.e. the left end) of a cross-flow impeller shaft (132) opposite from a motor (112) (Figs. 1-3), the housing being adapted to mount a cross-flow impeller (110) and match the cross-flow impeller to form an air duct (as shown in Fig. 1), wherein, the housing comprises: a side wall (184; Fig. 3); a first end wall (130), connected to a first end of the side wall (Fig. 3) and provided with a first mounting through hole (164) having an aperture which matches an outer diameter of the motor driving the cross-flow impeller to rotate and which is adapted to mount the motor (please refer to the 112(b) rejection above; as seen in Figs. 1 & 3, the circular aperture 164 receives the circular motor shaft 166 therein); a second end wall (128), connected to a second end of the side wall (Figs. 1 & 3) and provided with a second mounting through hole (the circular opening at the center of end wall 128, as shown in Fig. 3) for mounting the cross-flow impeller (see the 112(b) rejection above; the through hole is clearly for mounting the impeller 110 via its shaft 132); the second end wall, the first end wall and the side wall enclosing a cavity (186) receiving the cross-flow impeller (as shown in Fig. 9); wherein the aperture of the first mounting through hole (164) is reduced relative to the aperture of the second mounting through hole (this is apparent in Fig. 3; the aperture of the first mounting through hole 164 is reduced (i.e. smaller in diameter) than the second mounting through hole).

In regards to Claims 2 & 15, the side wall, the first end wall, and the second end wall are formed in one piece (Figs. 1-3 clearly show the three walls being interconnected as a one-piece assembly monolithic housing, then such a specific arrangement should be recited within the claim).
In regards to Claims 3, 13, & 16, the impeller shaft support structure comprises: an air duct cover plate (138), detachably and fixedly connected to the second mounting through hole (Figs. 1 & 6; paras. 46-47) and configured to seal the second mounting through hole (paras. 46-47); the air duct cover plate being provided with a third mounting through hole (154; Figs. 4 & 6) at a position corresponding to the cross-flow impeller shaft (Fig. 3); an impeller bearing fixing seat (136) mounted in the third mounting hole (Fig. 5); the impeller bearing fixing seat rotatably supporting the cross-flow impeller shaft (Figs. 1 & 3; paras. 46-47).
In regards to Claim 10, Hu further discloses an air duct component (100; Fig. 1), comprising the cross-flow impeller mounting structure, the cross-flow impeller and the motor according to claim 1 (Fig. 1; see also the 112(b) rejection above regarding the antecedent basis issues).
In regards to Claim 11, Hu discloses an apparatus (“booster fan”; Abstract) having a cross-flow impeller (110), comprising the air duct component according to claim 10 (Figs. 1-3).
In regards to Claim 12, the apparatus having the cross-flow impeller is a cooling fan (“forced air circulation and delivery system”; Abstract; “cooling of ambient temperature”; para. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (applied above) in view of US 2014/0175912 to Germann et al.
In regards to Claims 4 & 17, Hu discloses the mounting structure of claim 3, but does not further disclose that an outer peripheral wall of the impeller bearing fixing seat is provided with a rubber part which is in interference fit with the third mounting hole, and the impeller bearing fixing seat is detachably mounted in the third mounting hole through the rubber part (Hu’s bearing fixing seat 136 does not appear to have a rubber part at its outer periphery, as claimed).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (applied above) in view of CN 201203211 to Ming (machine translation attached herein).
	In regards to independent Claim 9, Ko discloses the cross-flow impeller mounting structure of Claim 8, but does not further disclose that the motor end cover is connected to the first end wall through a threaded fastener (Ko’s appears to be monolithically formed).
However, Ming (discussed in the previous office action) discloses another cross flow fan assembly having a housing 1 with opposing end walls/apertures 5, motor 2, and cross-flow impeller 4, wherein the housing further includes a motor end cover (6; Figs. 4 & 8) that is connected to the first end wall through a threaded fastener (screws 7; para. 30).  Threaded screws are a vastly well-known attachment method for providing a resilient, separable connection between components.  Therefore, to one of ordinary skill desiring a motor cover that is more easily separated during periods of maintenance, it would have been obvious to utilize the techniques disclosed in Ming in combination with those seen in Ko in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in Nerwin v. Erlichman. 168 USPQ 177, 179.

Allowable Subject Matter
Claims 5-7 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendments filed on October 7th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC